Citation Nr: 1626821	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to April 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Historically, a July 1978 rating decision denied service connection because the Veteran did not submit evidence of a current diagnosis for a cardiovascular disease.  

The claim was readjudicated after a special review mandated by the class action Nehmer v. U.S. Veterans' Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  The resulting August 2011 rating decision again denied the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay in this matter, but finds that a remand is necessary to obtain adequate evidence for proper adjudication of the claim. 

The Veteran states that he has a heart condition that he believes is related to service. He reports that he has been experiencing chest pains and breathing problems persistently over the last 25 years. 

Service treatment records (STRs) show that upon entrance to service, there was no report, finding, or diagnosis of any cardiovascular issues that pre-existed service.  While in service, on several occasions in May 1975 and June 1975, the Veteran reported chest pains on the left side, constant sternal chest pain, and difficulty breathing.  On a medical examination upon separation in April 1977, the physician noted that the Veteran had a systolic ejection murmur.

VA treatment records show that the Veteran has been receiving treatment for his heart and blood pressure conditions since 2005.

An April 2011 private medical treatment record from the University of Florida Community Health Center indicates that the Veteran has a diagnosis of congestive heart failure.  VA medical treatment records also show that the Veteran has been diagnosed with hypertension with heart involvement. 

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81 86 (2006); 38 C.F.R. § 3.159(c)(4). The requirement that the evidence of record "'indicates' that a disability, or persistent or recurrent symptoms of a disability, 'may be associated with the claimant's . . . service,'" establishes "a low threshold." McLendon, 20 Vet.App. at 83.

In this case, the Veteran has a current heart disability and the record includes documented reports of in-service chest pain symptoms and difficulty breathing.  While a 2010 disability benefits questionnaire indicated that the Veteran has not been diagnosed with ischemic heart disease, he has not received an adequate examination addressing whether the heart disability that he does have might be related to his military service.

Therefore, a VA examination as to the current heart condition's cause is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any updated VA treatment records dated from August 2011 to the present.  If no additional outstanding records are available, this fact should be noted in the Veteran's file.
 
2.  The AOJ should also request that the Veteran provide the names, dates of treatment and addresses for any private medical providers who have treated him for any cardiovascular conditions.  After obtaining the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran not already of record.  If the AOJ is not able to obtain this information, it should so notify the Veteran (and his representative) and convey that it is ultimately the Veteran's responsibility to ensure that VA receives this evidence.

3.  Thereafter, the AOJ should forward the claims folder and a copy of this remand to a cardiologist and schedule the Veteran for a VA examination for the following development regarding the Veteran's heart conditions:

(a)  The examiner should obtain a detailed history of the Veteran's development of heart problems.  The examiner should note any heart condition with which the Veteran is currently diagnosed (including the documented congestive heart failure).

(b)  For each heart condition diagnosed, the examiner must respond to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any of the Veteran's heart conditions had its onset during service or is otherwise related to any incident in service?

The examiner must consider the Veteran's documented reports of experiencing difficulty breathing and chest pain while on active duty service, as well as the separation Report of Medical History noting these symptoms.

If the examiner cannot provide the requested opinion(s) without speculating, then he or she must explain why an opinion is not possible.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ must issue an appropriate supplemental statement of the case and afford the Veteran and his representative a chance to respond before the record returns to the Board.

The Veteran has the right to submit additional evidence and argument on any matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

